 



Exhibit 10.4
DAWSON GEOPHYSICAL COMPANY
2006 STOCK AND PERFORMANCE INCENTIVE PLAN
STOCK OPTION AGREEMENT
          This option agreement (“Option Agreement” or “Agreement”) executed
between DAWSON GEOPHYSICAL COMPANY (the “Company”), and                     (the
“Participant”), an employee of the Company or one of its Subsidiaries, regarding
a right (the “Option”) awarded to the Participant on                      (the
“Grant Date”) to purchase from the Company up to but not exceeding in the
aggregate                      shares of Common Stock (as defined in the Dawson
Geophysical Company 2006 Stock and Performance Incentive Plan (the “Plan”)) at
$___.___ per share (the “Exercise Price”), such number of shares and such price
per share being subject to adjustment as provided in the Plan, and further
subject to the terms and conditions set forth herein.
     1. Relationship to Plan.
          This Option is subject to all of the terms, conditions and provisions
of the Plan and administrative interpretations thereunder, if any, which have
been adopted by the Company’s Compensation Committee (“Committee”) and are in
effect on the date hereof. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan. This Option is intended
to qualify as an “Incentive Stock Option” as defined in the Plan. To the extent
the relevant limits are exceeded or the requisite holding period requirements
are not satisfied, this Option shall be deemed a Nonqualified Stock Option (as
defined in the Plan). For purposes of this Option Agreement:
     (a) “Cause” means:
     (i) unacceptable or inadequate performance as determined by the Company,
including but not limited to failure to perform the Participant’s job at a level
or in a manner acceptable to the Company;
     (ii) misconduct, dishonesty, acts detrimental or destructive to the Company
or any Subsidiary or to any employees or property of the Company or any
Subsidiary; or
     (iii) violation of any policies of the Company.
     (b) “Change of Control” means
     (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934) is or becomes a beneficial owner, directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the total voting power of the Company’s then outstanding securities;
     (ii) the individuals who were members of the Board of Directors of the
Company (the “Board”) immediately prior to a meeting of the shareholders of the
Company involving a contest for the election of directors shall not constitute a

 



--------------------------------------------------------------------------------



 



majority of the Board following such election unless a majority of the new
members of the Board were recommended or approved by majority vote of members of
the Board immediately prior to such shareholder meeting;
     (iii) the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former shareholders of the Company
prior to such merger or consolidation; or
     (iv) the Company shall have sold, transferred or exchanged all, or
substantially all, of its assets to another corporation or other entity or
person.
     (c) “Disability” means illness or other incapacity which prevents the
Participant from continuing to perform the duties of his job for a period of
more than three months.
     (d) “Employment” means employment with the Company or any of its
Subsidiaries.
     (e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (f) “Option Shares” means the shares of Common Stock covered by this Option
Agreement.
     2. Exercise Schedule.
     (a) This Option may be exercised in accordance with the following schedule:
[                      ]
          The Participant must be in continuous Employment from the Grant Date
through the date of exercisability in order for the Option to become exercisable
with respect to additional shares of Common Stock on such date.
     (b) This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, provided that the Participant
has been in continuous Employment since the Grant Date, upon the occurrence of
     (i) a Change of Control;

2



--------------------------------------------------------------------------------



 



     (ii) the Participant’s termination of Employment due to death or
Disability; or
     (iii) the Participant’s termination of Employment by the Company or a
Subsidiary for reasons other than Cause.
     (c) To the extent the Option becomes exercisable, such Option may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Option pursuant to the terms
of this Agreement or the Plan.
     3. Termination of Option
          The Option hereby granted shall terminate and be of no force and
effect with respect to any shares of Common Stock not previously purchased by
the Participant at the earliest time specified below:
     (a) the tenth anniversary of the Grant Date;
     (b) if Participant’s Employment is terminated by the Company or a
Subsidiary for Cause at any time after the Grant Date, then the Option shall
terminate immediately upon such termination of Participant’s Employment;
     (c) if Participant’s Employment is terminated by the Company or a
Subsidiary for any reason other than death, Disability or Cause, then the Option
shall terminate on the first business day following the expiration of the 90-day
period which began on the date of termination of Participant’s Employment;
     (d) if Participant’s Employment is terminated due to (i) death at any time
after the Grant Date and while in Employment or within 60 days after termination
of such Employment, or (ii) Disability at any time after the Grant Date, then
the Option shall terminate on the first business day following the expiration of
the one-year period which began on the date of Participant’s death or
Disability, as applicable.
          In any event in which the Option remains exercisable for a period of
time following the date of termination of Participant’s Employment, the Option
may be exercised during such period of time only to the extent it was
exercisable as provided in Section 2 on such date of termination of
Participant’s Employment. The portion of the Option not exercisable upon
termination of Employment shall terminate and be of no force and effect upon the
date of the Participant’s termination of Employment.
     4. Exercise of Option
          Subject to the limitations set forth herein and in the Plan, this
Option may be exercised by written notice provided to the Company as set forth
in Section 5. Such written notice shall (a) state the number of shares of Common
Stock with respect to which the Option is being exercised, (b) be accompanied by
cash or shares of Common Stock (not subject to limitations on transfer) or a
combination of cash and Common Stock payable to Dawson

3



--------------------------------------------------------------------------------



 



Geophysical Company in the full amount of the purchase price for any shares of
Common Stock being acquired and (c) be accompanied by cash or Common Stock in
the full amount of all federal and state withholding or other employment taxes
applicable to the taxable income of such Participant resulting from such
exercise (or instructions to satisfy such withholding obligation by withholding
Option Shares in accordance with Section 8); provided, however, that any shares
of Common Stock delivered in payment of the option price that are or were the
subject of an award under the Plan must be shares that the Participant has owned
for a period of at least six months prior to the date of exercise. For the
purpose of determining the amount, if any, of the purchase price satisfied by
payment in Common Stock, such Common Stock shall be valued at its Fair Market
Value on the date of exercise. The Committee may, in its sole discretion,
arrange for the exercise of this Option through a broker-assisted cashless
exercise program.
          Notwithstanding anything to the contrary contained herein, the
Participant agrees that he will not exercise the option granted pursuant hereto,
and the Company will not be obligated to issue any option shares pursuant to
this Option Agreement, if the exercise of the Option or the issuance of such
shares would constitute a violation by the Participant or by the Company of any
provision of any law or regulation of any governmental authority or any stock
exchange or transaction quotation system. The Participant agrees that, unless
the options and shares covered by the Plan have been registered pursuant to the
Securities Act of 1933, as amended (the “Act”), the Company may, at its
election, require the Participant to give a representation in writing in form
and substance satisfactory to the Company to the effect that he is acquiring
such shares for his own account for investment and not with a view to, or for
sale in connection with, the distribution of such shares or any part thereof.
          If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as possible, shall be postponed for the
period of time necessary to take such action.
     5. Notices
          Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:
     (a) by registered or certified United States mail, postage prepaid, to
Dawson Geophysical Company, Attn: Corporate Secretary, 508 West Wall, Suite 800,
Midland, Texas 79701, in which case the date of exercise shall be the date of
mailing; or
     (b) by hand delivery or otherwise to Dawson Geophysical Company, Attn:
Corporate Secretary, 508 West Wall, Suite 800, Midland, Texas 79701, in which
case the date of exercise shall be the date when receipt is acknowledged by the
Company.
          Notwithstanding the foregoing, in the event that the address of the
Company is changed prior to the date of any exercise of this Option, notice of
exercise shall instead be made pursuant to the foregoing provisions at the
Company’s current address.
          Any other notices provided for in this Agreement or in the Plan shall
be given in writing and shall be deemed effectively delivered or given upon
receipt or, in the case of notices delivered by the Company to the Participant,
five days after deposit in the United States mail,

4



--------------------------------------------------------------------------------



 



postage prepaid, addressed to the Participant at the address specified at the
end of this Agreement or at such other address as the Participant hereafter
designates by written notice to the Company.
     6. Assignment of Option
          Except as otherwise permitted by the Committee, the Participant’s
rights under the Plan and this Agreement are personal; no assignment or transfer
of the Participant’s rights under and interest in this Award may be made by the
Participant other than by will, by beneficiary designation or by the laws of
descent and distribution.
     7. Stock Certificates
          Certificates representing the Common Stock issued pursuant to the
exercise of the Option will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Option. The Company
may place a “stop transfer” order against shares of the Common Stock issued
pursuant to the exercise of this Option until all restrictions and conditions
set forth in the Plan or this Agreement and in the legends referred to in this
Section 7 have been complied with.
     8. Withholding
          No certificates representing shares of Common Stock purchased
hereunder shall be delivered to or in respect of an Participant unless the
amount of all federal, state and other governmental withholding tax requirements
imposed upon the Company with respect to the issuance of such shares of Common
Stock has been remitted to the Company or unless provisions to pay such
withholding requirements have been made to the satisfaction of the Committee.
The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Option. The Participant may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Participant in connection with the
exercise of all or any portion of this Option by delivering cash, or, with the
Committee’s approval, by electing to have the Company withhold shares of Common
Stock, or by delivering previously owned shares of Common Stock, having a Fair
Market Value equal to the amount required to be withheld or paid. The
Participant may only request withholding Option Shares having a Fair Market
Value equal to the statutory minimum withholding amount. The Participant must
make the foregoing election on or before the date that the amount of tax to be
withheld is determined.
     9. Shareholder Rights
          The Participant shall have no rights of a shareholder with respect to
shares of Common Stock subject to the Option unless and until such time as the
Option has been exercised and ownership of such shares of Common Stock has been
transferred to the Participant.
     10. Successors and Assigns
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Participant, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Participant may not assign any rights

5



--------------------------------------------------------------------------------



 



or obligations under this Agreement except to the extent and in the manner
expressly permitted herein.
     11. No Employment Guaranteed
          No provision of this Option Agreement shall confer any right upon the
Participant to continued employment with the Company or any Subsidiary.
     12. Governing Law
          This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.
     13. Amendment
          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Participant.

                      DAWSON GEOPHYSICAL COMPANY
 
           
Date:
      By:    
 
         
 
      Name:  
 
      Title:  

          The Participant hereby accepts the foregoing Option Agreement, subject
to the terms and provisions of the Plan and administrative interpretations
thereof referred to above.

         
 
      PARTICIPANT:
 
       
Date:
       
 
       

6